Citation Nr: 1440286	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-44 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for mitral valve prolapse, with regurgitation and periodic palpitations, to include as secondary to service-connected paroxysmal atrial tachycardia.

2.  Entitlement to service connection for periods of chest pain, to include as secondary to service-connected paroxysmal atrial tachycardia.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a leg disability.

5.  Entitlement to service connection for cold hands and feet.

6.  Entitlement to an evaluation in excess of 20 percent for paroxysmal atrial tachycardia.  

7.  Whether there was clear and unmistakable error in a May 1995 rating decision which granted an effective date of April 27, 1993, for the award of an increased evaluation of 20 percent for paroxysmal atrial tachycardia.  


REPRESENTATION

Appellant represented by:	Paul Epstein, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to June 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The March 2009 rating decision denied service connection for unstable angina, to include as secondary to service-connected paroxysmal atrial tachycardia.  For the sake of clarity, the Board has recharacterized this claim into separate issues of service connection for mitral valve prolapse, with regurgitation and periodic palpations, and service connection for periods of chest pain.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).



REMAND

A.  Heart Disability, Other Than Service-Connected Paroxysmal Atrial Tachycardia

The Veteran is seeking service connection for mitral valve prolapse, with regurgitation and periodic palpations and service connection for periods of chest pain.  She contends that these conditions began during her military service, or developed secondary to her service-connected paroxysmal atrial tachycardia.

Pursuant to the Board's May 2013 Remand, the RO was to obtain a medical opinion addressing the nature and etiology of any heart disability, other than service-connected paroxysmal atrial tachycardia, found to be present.  For each disorder identified, the examiner was to provide an opinion as to whether it was causally or etiologically related to the Veteran's military service; and if not, whether it was either caused by or permanently aggravated by the Veteran's service-connected paroxysmal atrial tachycardia.

A November 2013 medical opinion obtained by the RO determined that the Veteran currently had mitral valve prolapse, with regurgitation and periodic palpations.  The examiner also noted that the Veteran had periods of chest pain, which were not angina.  

As to whether either of these disorders were caused or aggravated by the Veteran's military service, the examiner opined that neither was "secondary" to the Veteran's military service.  In support of this opinion, the examiner noted that the mitral valve prolapse, with regurgitation, was congenital, which the Veteran must have had prior to service.  The examiner then noted that the Veteran's chest pain was not angina and that there were many etiologies for chest pain.

In addressing whether either of these conditions was caused by or permanently aggravated by the Veteran's service-connected paroxysmal atrial tachycardia, the examiner opined, "no, the military did not cause her [paroxysmal atrial tachycardia].  She had developed this prior to the military."

The Board finds the medical opinions provided by the November 2013 examiner are inadequate.  The examiner failed to consider whether the Veteran's current disorders were aggravated during her military service.  The Veteran's service treatment records noted her complaints of chest pain on multiple occasions.  In addition, the examiner failed to meaningfully address whether either disorder had been permanently aggravated by the Veteran's service-connected paroxysmal atrial tachycardia.  Under these circumstances, the RO should attempt to schedule the Veteran for a new examination to obtain a medical opinion regarding the etiology of each current heart disability, other than paroxysmal atrial tachycardia, found.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
B.  Remaining Issues 

During the course of this appeal, the Veteran raised additional claims seeking entitlement to service connection for a back disability, leg disability, and cold hands and feet.  The Veteran also claimed entitlement to an evaluation in excess of 20 percent for paroxysmal atrial tachycardia; and alleged clear and unmistakable error in a May 1995 rating decision which granted an earlier effective date of April 27, 1993, for the award of an increased evaluation of 20 percent for paroxysmal atrial tachycardia.  

In February 2014, the RO issued a rating decision which denied all of these claims.  In May 2014, the Veteran filed a notice of disagreement with this decision.  As the RO has not yet issued a statement of the case addressing these issues, the Board must remand it for the RO to issue a statement of the case and to provide the Veteran and her representative an opportunity to perfect an appeal of such issue.  Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is remanded for the following action:

1.  The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issues of entitlement to service connection for service connection for a back disability, for a leg disability, and for cold hands and feet; entitlement to an evaluation in excess of 20 percent for paroxysmal atrial tachycardia; and whether there was clear and unmistakable error in a May 1995 rating decision which granted an earlier effective date of April 27, 1993, for the award of an increased evaluation of 20 percent for paroxysmal atrial tachycardia.  The Veteran and her representative are reminded that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects an appeal of any of these issues, it must be returned to the Board for appellate review.

2.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims, to include all VA and non-VA medical providers who have treated her for any heart disability or chest pain since October 2013.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

3.  The Veteran must be afforded the appropriate VA examination(s) to determine the nature of any heart disorders and chest pain, other than service-connected paroxysmal atrial tachycardia found.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination; a review of her service treatment records, including multiple treatments for chest pain; her post-service medical treatment records, including treatment for chest pain; and with consideration of the Veteran's statements, the examiner must separately identify each heart disorder found, other than her service-connected paroxysmal atrial tachycardia.  This finding must include the previously diagnosed disorders of mitral valve prolapse, with regurgitation, and periodic palpations.    

For each current or previously diagnosed heart disorder identified, other than her service-connected paroxysmal atrial tachycardia, the examiner must indicate whether it was caused or aggravated during the Veteran's military service; and if not, the examiner must indicate whether it was caused or aggravated, to any degree, by the Veteran's service-connected paroxysmal atrial tachycardia.  

For the previously diagnosed mitral valve prolapse, the examiner must specifically address whether this disorder is a congenital or developmental defect, or whether it is a congenital or developmental disease.  If it is a congenital or development defect, the examiner must state whether the mitral valve prolapse experienced a superimposed injury or disease during her active duty service.  If it is a congenital or development disease, the examiner must state whether the mitral valve prolapse first manifested during her period of active duty service.  If the mitral valve prolapse is a congenital or development disease, the examiner must also state whether it was aggravated to any degree beyond its natural course during her period of active service.  

If the chest pain is a separate disorder, and not a symptom of any current or previously diagnosed cardiovascular disorder, the examiner must so state, and the examiner must indicate whether it was caused or aggravated during the Veteran's military service; and if not, the examiner must indicate whether it was caused or aggravated, to any degree, by the Veteran's service-connected paroxysmal atrial tachycardia.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

4.  The examination report must be reviewed to ensure that that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  The RO must notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of her claims, and that the consequences for failure to report for a VA examination without good cause may include denial of her claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, the RO must readjudicate the issues of entitlement to service connection for mitral valve prolapse with regurgitation and periodic palpations, to include as secondary to service-connected paroxysmal atrial tachycardia; and entitlement to service connection for periods of chest pain, to include as secondary to service-connected paroxysmal atrial tachycardia.  If any benefit remains denied, the RO must provide the Veteran and her representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

